      Case: 3:20-cv-01051-wmc Document #: 19-3 Filed: 01/22/21 Page 1 of 2



                                                                                                         Exhibit C



       West .& Dunn
Travis James West
twest@westdunn.com                                          December 11, 2020
608-535-6421


Via email (​dpoland@staffordlaw.com​)

Stafford Rosenbaum
Attn: Douglas M. Poland
222 West Washington Avenue, Suite 900
P.O. Box 1784
Madison, Wisconsin 53701-1784

       Re:       Creando Little Language Explorers, LLC v. Monroe Street Arts Center, et
                 al.​, W.D. Wisconsin, Case No. 20-cv-1051-wmc
                 Request for Withdrawal as Counsel

Dear Mr. Poland,

       As you are aware, my office represents the plaintiff in the above referenced
action. The purpose of this letter is to request your immediate withdrawal as counsel
for the defendants. The plaintiff makes this request because it has recently been
brought to its attention that you have served (and continue to serve) as a member of
MSAC’s Capital Campaign Committee throughout the entire time period to which the
allegations    of    the    complaint     concern.      ​See  excerpts   below   from
https://www.linkedin.com/in/doug-poland-5020638/​ (last visited on Dec. 11, 2020​)​.

 Im    ~     Search
                                                                                     1--ome
                                                                                                    •0
                                                                                                    ••
                                                                                                My Netwotl:
                                                                                                                 ==
                                                                                                                 Jobs   Messaging


      Doug Poland
      Fi rst-Chair Tria l Attorney and Co-Chair, Election and Political Law t ea m at Stafford Rosenbaum LLP


               President Of The Boa rd Of Di recto rs
              Monroe Street Arts Center
              Sep 2012- May 2016 • 3 yr s 9 mos
              Arts and Culture

              Previously served as Member, Board of Directors (2007-2012). Presen, y serve as MelTI er         ap· al
              Campaign Corir1ittee (ZU19-presem).




West & Dunn, 114 East Main Street, Suite 211, P.O. Box 37, Waunakee, Wisconsin 53597
                       www.westdunn.com​ | 608-535-6420
      Case: 3:20-cv-01051-wmc Document #: 19-3 Filed: 01/22/21 Page 2 of 2

Mr. Poland
Creando v. MSAC, et al.
December 11, 2020
Page 2 of 2

       This fact is concerning given that the knowledge and conduct of the Monroe
Street Arts Center, Inc. (“MSAC”) throughout its capital campaign that commenced in
2019 is central to the plaintiff’s allegations, and forms a material basis for its claims of
unfair competition, misrepresentation, and promissory estoppel. In light of your role as
a member of the subject committee it is a virtual certainty that you will be compelled to
produce written discovery and sit for a deposition.

       At a minimum, your participation as trial counsel in this matter is barred. ​See
United States v. Marshall​, 75 F.3d 1097, 1106 (7th Cir. 1996) (It is well established that
“counsel is barred from acting as both an advocate and a witness in a single proceeding
except under special circumstances”); ​see also See Olson v. Bemis Co.​, No. 12-C-1126, 2013
U.S. Dist. LEXIS 59999, at *9 (E.D. Wis. Apr. 26, 2013) (advocate-witness rule serves to
bar the subject lawyer from representing a client at trial, but does not necessarily bar the
lawyer from participating in pre-trial matters). Notwithstanding the same, based upon
what is currently known in this case the plaintiffs anticipate that very little, if any,
communication between you and the defendants is likely to be shielded by the
attorney-client privilege or fall within the scope of SCR 20:1.6. In the event that this
proves to be true, you are likely to be legally, if not ethically, disqualified from serving
as counsel during pre-trial matters as well.

       In light of the preceding, as stated above, we respectfully request your
immediate withdrawal as counsel for the defendants in this matter. To the extent that
you refuse to withdraw, my client intends to seek disqualification with the court at the
earliest opportunity. We close by demanding that you preserve any and all records
related to your work with MSAC and MSAC’s Capital Campaign Committee. This
request is meant to be as expansive as possible, and specifically includes digital
evidence such as email communication and posts on social media sites such as LinkedIn
that are related to your involvement with MSAC.

       I may be reached at the telephone number or email address above with any
questions or concerns.

                                                 Sincerely,
                                                 WEST & DUNN, LLC



                                                 Travis James West


TJW|ek

cc:    Creando Little Language Explorers, LLC
